PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/728,345
Filing Date: 27 Dec 2012
Appellant(s): Ma et al.



__________________
Randy L. Campbell, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 8, 2021.

Grounds of Rejection to be Reviewed on Appeal.
The following grounds of rejection, made in the Final Rejection mailed August 24, 2020 are applicable to the appealed claims:
Claims 1-9, 11, 12, 14-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faunce (PG Pub. No. 2008/0235181) and further in view of Yang (PG Pub. No. 2009/0254532 A1), Franke (PG Pub. No. 2012/0084278 A1), Hu (PG Pub. No. 2010/0281017 A1), and Das (PG Pub. No. 2009/0030874 A1).
Summary of the Prior Art
A summary of the prior art is given below:
Faunce discloses systems and methods for query expression evaluation for query optimization using sample based projected selectivity (see Faunce, Abstract).
Yang discloses hardware optimized access to a column store database using hardware compatible data structures (see Yang, Abstract).
Franke discloses systems and methods for scan sharing query predicate evaluations in column-based in-memory database systems (see Franke, Abstract).
Hu discloses partition pruning via query rewrite (see Hu, Abstract).
Das discloses optimizing SQL queries using user-defined indexes (see Das, Abstract). 
Summary of the Applicant’s Invention
The Applicant’s Invention is directed toward ordering predicates in a column partitioned database for query optimization (see Specification, Abstract).
Applicant’s Argument
Applicant argues on page 5 of Applicant’s Appeal Brief, filed April 8, 2021, that Faunce, alone, or in combination with Yang, Franke, Hu, and Das, does not teach, disclose, or fairly suggest all of the elements of Independent Claim 1, and equivalent Independent Claims 12 and 18.  Specifically, Applicant argues that Das, as cited by the Examiner in the Final Rejection of 
Examiner’s Response
The Examiner respectfully disagrees.
The following is a citation of paragraph [0044] of Applicant’s Specification:
“According to an embodiment, at 240, the query optimizer structures the references to the query, the predicates, the ordered groups (predicate-CP nodes), the column partitions, the terms (term lists), and selectivity and cost estimates within metadata carried with the query.”
Das discloses metadata associated with cost and selectivity functions (see Das, paragraph [0037], where database server 102 may register cost and selectivity functions 112 in any suitable manner and through any suitable mechanism).  Das also discloses storing the cost and selectivity function information as metadata (see Das, paragraph [0037], where interface 104 may store in one or more data structures (e.g., tables, arrays, lists, etc.) metadata information associated with cost and selectivity functions 112).  Furthermore, Das discloses query execution plans that use a user-defined index that reference cost and selectivity functions previously disclosed as metadata (see Das, paragraph [0040], where query optimizer 103 invokes the cost and selectivity functions 112 with function parameters that include, or are otherwise based on, the one or more parameters specified in the query. When invoked, the cost and selectivity functions 112 determine and return to query optimizer 103 one or more index costs associated with using the user-defined index 110 to evaluate the query).  Accordingly, it is the position of the Examiner that Das discloses structuring, via the processor, selectivity and cost estimates within metadata carried with the query.
In addition, Faunce discloses providing references to the query, ordered groups of predicates, and column partitions to the query optimizer (see Faunce, paragraph [0047], where the query is typically received in an optimizer and transformed into several logical expressions by rearranging and regrouping predicates that constitute the query).  For at least these reasons it is the position of the Examiner that the combination of cited references discloses “structuring, via the processor, references to the query, the predicates, the ordered groups, the column partitions, and selectivity and cost estimates within metadata carried with the query.”
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Respectfully submitted,
/FARHAD AGHARAHIMI/Examiner, Art Unit 2161    





/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                                                                                              

/RYAN M STIGLIC/Primary Examiner